               Case 2:20-cv-01570-BJR Document 56 Filed 09/21/21 Page 1 of 3



                                                                     The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MOBILOC, LLC
 8                                                        CASE NO. 2:20-cv-1570-BJR
 9                                 Plaintiff,
                                                          STIPULATED MOTION FOR
10                  v.                                    EXTENSION OF TIME TO RESPOND
                                                          TO MOTION TO DISMISS NEUTRON
11                                                        HOLDINGS INC. D/B/A LIME’S
     NEUTRON HOLDINGS INC., dba LIME,                     COUNTERCLAIM WITHOUT
12                                                        PREJUDICE AND ORDER
                                   Defendant.
13

14

15          Plaintiff Mobiloc, LLC, and Defendant Neutron Holdings, Inc., dba LIME, hereby request

16   an order extending time for Plaintiff to file its responsive pleading to Defendant’s Motion to

17   Dismiss Neutron Holdings Inc. d/b/a Lime’s Counterclaim Without Prejudice from September 21,

18   2021 to September 28, 2021. Joseph Adamson, counsel for Defendant, and Diana Breaux, counsel

19   for Plaintiff, exchanged an email on September 20, 2021 agreeing to the extension.

20          DATED this 21st day of September, 2021.

21   SUMMIT LAW GROUP, PLLC                             LANE POWELL

22   By s/ Philip S. McCune                             By s/ Joseph D. Adamson
     By s/ Diana Siri Breaux                               Barbara J. Duffy, WSBA #18885
23      Philip S. McCune, WSBA #21081                      Joseph D. Adamson, WSBA #54752
        Diana Siri Breaux, WSBA #46112                     1420 Fifth Avenue, Suite 4100
24      315 Fifth Avenue S., Suite 1000                    Seattle, WA 98101-2338
        Seattle, WA 98104-2682                             206-223-7000
25      206-676-7000                                       duffyb@lanepowell.com
        philm@summitlaw.com                                adamsonj@lanepowell.com
26      dianab@summitlaw.com

     STIPULATED MOTION FOR EXTENSION OF TIME TO
     RESPOND TO MOTION TO DISMISS NEUTRON
                                                                         SUMMIT LAW GROUP, PLLC
                                                                            315 FIFTH AVENUE SOUTH, SUITE 1000
     HOLDINGS INC. D/B/A LIME’S COUNTERCLAIM                                 SEATTLE, WASHINGTON 98104-2682
     WITHOUT PREJUDICE AND ORDER - 1                                              Telephone: (206) 676-7000
     CASE NO. 2:20-cv-1570-BJR                                                       Fax: (206) 676-7001
               Case 2:20-cv-01570-BJR Document 56 Filed 09/21/21 Page 2 of 3




 1   GUTWEIN LAW                                     Kenneth R. Davis, WSBA No. 21928
                                                     601 SW Second Avenue, Suite 2100
 2   By s/ Anthony E. Dowell                         Portland, OR 97204
     By s/ Greg N. Geiser                            503-778-2100
 3   By s/ Lauren O. Devereux                        davisk@lanepowell.com
        Anthony E. Dowell (Pro Hac Vice)
 4      Greg N. Geiser (Pro Hac Vice)             DENTONS US LLP
        Lauren O. Devereux (Pro Hac Vice)
 5      250 Main Street, Suite 590                   Mark L. Hogge (pro hac vice)
        Lafayette, IN 47901                          Kevin R. Greenleaf (pro hac vice)
 6      765-423-7900                                 1900 K Street NW
        anthony.dowell@gutweinlaw.com                Washington, DC 20006
 7      greg.geiser@gutweinlaw.com                   Tel: (202) 496-7500
        lauren.devereux@gutweinlaw.com               mark.hogge@dentons.com
 8                                                   kevin.greeneleaf@dentons.com
     Attorneys for Plaintiff Mobiloc, LLC
 9                                                   Jennifer D. Bennett (pro hac vice)
                                                     One Market Plaza, Spear Tower, 24th FL
10                                                   San Francisco, CA 94105
                                                     415-267-4000
11                                                   jennifer.bennett@dentons.com

12                                                   Katherine R. McMorrow (pro hac vice)
                                                     601 S. Figueroa Street, Suite 2500
13                                                   Los Angeles, CA 90017
                                                     213-623-9300
14                                                   kate.mcmorrow@dentons.com

15                                                Attorneys for Defendant Neutron Holdings,
                                                  Inc. dba Lime
16

17

18

19

20

21

22

23

24

25
26

     STIPULATED MOTION FOR EXTENSION OF TIME TO
     RESPOND TO MOTION TO DISMISS NEUTRON
                                                                   SUMMIT LAW GROUP, PLLC
                                                                     315 FIFTH AVENUE SOUTH, SUITE 1000
     HOLDINGS INC. D/B/A LIME’S COUNTERCLAIM                          SEATTLE, WASHINGTON 98104-2682
     WITHOUT PREJUDICE AND ORDER - 2                                       Telephone: (206) 676-7000
     CASE NO. 2:20-cv-1570-BJR                                                Fax: (206) 676-7001
             Case 2:20-cv-01570-BJR Document 56 Filed 09/21/21 Page 3 of 3




                                             ORDER
 1
           IT IS SO ORDERED.
 2
           DATED this 21st day of September, 2021.
 3

 4

 5                                                   A
                                                     Barbara Jacobs Rothstein
 6
                                                     U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

     STIPULATED MOTION FOR EXTENSION OF TIME TO
     RESPOND TO MOTION TO DISMISS NEUTRON
                                                                   SUMMIT LAW GROUP, PLLC
                                                                     315 FIFTH AVENUE SOUTH, SUITE 1000
     HOLDINGS INC. D/B/A LIME’S COUNTERCLAIM                          SEATTLE, WASHINGTON 98104-2682
     WITHOUT PREJUDICE AND ORDER - 3                                       Telephone: (206) 676-7000
     CASE NO. 2:20-cv-1570-BJR                                                Fax: (206) 676-7001
